DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven B. Chang (Reg. No. 59,423) on 5/16/2022.
The application has been amended as follows:

Amendments to the Claims 
1-15. (Cancelled)

16. (Currently Amended) A method for monitoring a milling method for a milling machine provided with a milling tool comprising a plurality of cutting teeth, wherein the milling tool rotates about a tool rotation axis during the milling method, the method for monitoring comprising:
measuring values of a bending moment of the milling tool as a function of an angular position of the milling tool in a rotating frame of reference of the milling tool, the rotating frame of reference being a frame of reference representing angular position about the tool rotation axis;
analyzing the measured values of the bending moment as a function of at least one monitoring criterion; and
issuing an alert to replace the milling tool when the at least one monitoring criterion is greater than a predetermined threshold for the at least one monitoring criterion,
wherein one of the at least one monitoring criterion corresponds to: 
an offset, the offset being a value representing a change in angular position measured value of the bending moment for at least one of the plurality of cutting teeth, the change in angular position being an angular shift from a first angular position of the milling tool in the rotating frame of reference of the milling tool at which the maximum measured value of the bending moment is measured prior to the milling tool having any defects from milling to a second angular position of the milling tool in the rotating frame of reference of the milling tool at which the maximum measured value of the bending moment is measured after the milling tool has been used for milling for a period of time.  

17. (Cancelled)

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)

21. (Currently Amended) The monitoring method according to claim 16, further comprising: 
determining a minimum measured value of the bending moment in a range of angular values corresponding to one cutting tooth of the plurality of cutting teeth in the rotating frame of reference of the milling tool, 
wherein another one of the at least one monitoring criterion corresponds to a temporal evolution of the minimum measured value of the bending moment at a selected angle of rotation of the milling tool over time.  

22. (Previously Presented) The monitoring method as claimed in claim 21, wherein the minimum measured value is determined for each cutting tooth of the plurality of cutting teeth of the milling tool.  

23. (Currently Amended) The monitoring method according to claim 16, wherein another one of the at least one monitoring criterion corresponds to a variation of the measured values of the bending moment for at least one value of the angular position of the milling tool over a plurality of complete turns of the milling tool.

24. (Canceled)  

25. (Previously Presented) The monitoring method as claimed in claim 16, wherein the predetermined threshold is determined by a learning process.  

26. (Cancelled)

27. (Cancelled)

28. (Cancelled)

29. (Cancelled)

30. (Cancelled)

31. (Cancelled)

32. (Previously Presented) The monitoring method according to claim 16, wherein the measuring is performed by a plurality of sensors.  

33. (Canceled)

34. (Previously Presented) The monitoring method according to claim 32, wherein the plurality of sensors includes strain gauges provided on an arbor which holds the milling tool.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to the independent claim 1, attention is directed to, Wunderlich et al. (U.S. PG Pub. No. 2015/0261207 A1).  Please note that Wunderlich et al. was cited by Examiner on the PTO-892 mailed on 12/24/2022.
Wunderlich et al. provides disclosure upon a method for monitoring a milling method for a milling machine.  As to the milling machine, it is provided with a milling tool comprising a plurality of cutting teeth [paragraph 0051].  Please note that the cutting teeth are referred to as cutters in at least paragraphs [0023] and [0051] of Wunderlich et al.                                    
	Wunderlich et al. discloses that moments (bending torque or bending torque components) are measured in a plane perpendicular to a first axis, fixed relative to a tool holder, in the case of a rotating tool holder, rotating simultaneously with the latter, in a coordinate system fixed relative to the tool holder [paragraphs 0011, 0023].  Regarding the first axis, it is a tool rotation axis about which the tool holder is rotationally drivable [paragraph 0011] and about which the milling tool rotates during the milling method.  
Wunderlich et al. further discloses that for an evaluation, a plurality of values of the bending torques or bending torque components are plotted in a two-dimensional coordinate diagram in two directions, an x-direction and a y-direction oriented perpendicular to one another in the plane perpendicular to the first axis [paragraph 0011].  (Once such diagram can be seen in Figure 1 of Wunderlich et al.).  Since the rotating tool holder is disclosed in paragraph [0023] as holding a four-cutter milling cutter (which again is a milling tool comprising a plurality of teeth), Wunderlich et al. provides disclosure on measuring values of a bending moment/bending torque in a rotating frame of reference of the milling tool, noting that the rotating frame of reference is a frame of reference representing angular position about the tool rotation axis.  
Please note that the rotating frame of reference corresponds to the plane extending perpendicular to the first axis, fixed relative to a tool holder, and rotating simultaneously with the tool holder in the coordinate system that is fixed relative to the tool holder.  Please also note that the measured values of the bending moment/bending torque are a function of angular position of the milling tool in the rotating frame of reference.  To illustrate this point, Examiner directs attention to Figure 1.  With respect coordinate 0.000, 0.000, which is where the x-direction and the y-direction intersect one another, measured values of the bending moment/bending torque are plotted thereon and are shown as points/markings at a distance from coordinate 0.000, 0.000 as a function of angular position.  (This is reminiscent of what Applicant is showing in Figures 3 and 5, for example, of the application).  
Wunderlich et al. further discloses analyzing the measured values of the bending moment/ bending torque as a function of at least one monitoring criterion.  The purpose of the analysis is to set operating parameters in a coordinated manner with respect to an extended service life of the tool used (the tool being the milling tool comprising a plurality of teeth), at the same time in conjunction with a processing time falling below a maximum machining time, and/or in order to monitor the machining process with respect to a reproducibility of the same and/or a tool wear and/or a machine error of the workpiece processing machine [paragraph 0016].  
With regards to the at least one monitoring criterion, it includes the critical wear of the tool and the difference in a first maximum value of the bending moment/bending torque corresponding to a first cutting tooth of the plurality of cutting teeth compared to a second maximum value of the bending moment/bending torque corresponding to a second cutting tooth of the plurality of cutting teeth.  Regarding the difference in the first maximum value and the second maximum value, Examiner directs attention to Figure 1 of Wunderlich et al. which shows reference sign S therein four times.  These reference signs depict the plurality of cutting teeth of the milling tool [paragraph 0051].  Noting this, Figure 1 shows therein the maximum value of the bending moment/bending torque associated with each of the four cutting teeth of the milling tool and the differences between these maximum values.  A first cutting tooth, which can be considered to be the bottommost one of the cutting teeth from the perspective of Figure 1, has a first maximum bending moment/bending torque between 17.500Nm and 20.000Nm, while a second cutting tooth, which can be considered to be the uppermost one of the cutting teeth from the perspective of Figure 1, has a second maximum bending moment/bending torque between 22.500Nm and 25.000Nm.  Therefore, the difference between the first and second maximum values is approximately 5.000Nm.
The method further comprises issuing an alert to replace the milling tool when the at least one monitoring criterion of critical wear of the tool is greater than predetermined threshold for the at least one monitoring criterion [paragraph 0011 and also the text of claim 8].
Wunderlich et al. though, does not disclose one of the at least one monitoring criterion corresponding to, “an offset, the offset being a value representing a change in angular position of a maximum measured value of the bending moment for at least one of the plurality of cutting teeth, the change in angular position being an angular shift from a first angular position of the milling tool in the rotating frame of reference of the milling tool at which the maximum measured value of the bending moment is measured prior to the milling tool having any defects from milling to a second angular position of the milling tool in the rotating frame of reference of the milling tool at which the maximum measured value of the bending moment is measured after the milling tool has been used for milling for a period of time.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Wunderlich et al. so as to produce the present invention as set forth in independent claim 16.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722